05/07/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0302



                             No. DA 20-0302

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRANDON JAMES LEWIS TOLLIE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 14, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                 James Jeremiah Shea
                                                           Justice, Montana Supreme Court
                                                                      May 7 2021